 

 

 

 

USDC-SDNY
DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC#:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: ' 0) / oe:

 

 

 

CHRISTOPHER E. BROWN an individual,

Plaintiff,
No. 19-CV-5127 (RA)
v.
ORDER
COLUMBUS PROPERTIES, INC. an Alaska
Corporation,

Defendant.

 

 

RONNIE ABRAMS, United States District Judge:

In light of the parties’ ongoing efforts to settle this action, the Court is inclined to adjourn
the initial pretrial conference presently scheduled for December 20, 2019. The parties shall
advise the Court no later than 5 P.M. on December 19, 2019 if either party believes an initial
conference before the Court or a referral to the Southern District’s Mediation Program would be
productive at this time.

SO ORDERED.

Dated: December 18, 2019
New York, New York

  

 

Ronnie Abrams
United States District Judge

 
